Exhibit 10.1

 

[g147791kii001.gif]

 

June 4, 2018

 

VIA E-MAIL

 

Joseph Ciaffoni

[###]

[###]

 

Re: Amendment to Employment Agreement

 

Dear Joe:

 

Reference is hereby made to the Employment Agreement dated as of May 31, 2017
(the “Employment Agreement”) by and between you and Collegium
Pharmaceutical, Inc. (the “Company”).

 

Effective as of the date of this letter, the Company and you agree to amend the
Employment Agreement effective as of July 1, 2018 as follows:

 

1.                                      Section 2 of the Employment Agreement is
hereby revised in its entirety to read as follows:

 

“Title; Duties.  Executive will be employed as the Company’s President and Chief
Executive Officer.  Executive will devote his best efforts and substantially all
of his business time and services to the Company and its affiliates to perform
such duties as may be customarily incident to his position and as may reasonably
be assigned to him from time to time.  Executive shall report to the Company’s
Board of Directors (the “Board”).  Executive will not, in any capacity, engage
in other business activities or perform services for any other individual, firm
or corporation without the prior written consent of the Board; provided,
however, that without such consent, Executive may engage in charitable,
non-profit and public service activities, so long as such activities do not in
any respect interfere or conflict with Executive’s performance of his duties and
obligations to the Company; and provided further that Executive may serve on
for-profit boards of directors (other than the Board) with the consent of the
Board, such consent not to be unreasonably withheld.”

 

2.                                      Section 4.1 of the Employment Agreement
is hereby revised by amending the first sentence thereof to read as follows:

 

“Effective as of July 1, 2018, Executive’s annual salary will be $600,000 (the
“Base Salary”), paid in accordance with the Company’s payroll practices as in
effect from time to time.”

 

--------------------------------------------------------------------------------


 

3.                                      Section 4.2.1 of the Employment
Agreement is hereby revised in its entirety to read as follows:

 

“For each fiscal year ending during his employment, Executive will be eligible
to earn an annual bonus.  For the Company’s 2018 fiscal year, the aggregate
annual bonus shall be determinable based on a target amount of 50% of
Executive’s Base Salary earned during the period January 1, 2018 through
June 30, 2018 and 60% of Executive’s Base Salary earned during the period
July 1, 2018 through December 31, 2018.  For each fiscal year beginning with the
Company’s 2019 fiscal year, the target amount of the annual bonus will be 60% of
Executive’s Base Salary for the applicable fiscal year.  The actual bonus
payable with respect to a particular year will be determined by the Committee,
based on the achievement of corporate and/or individual performance objectives
established by the Committee.  Any bonus payable under this paragraph will be
paid during the calendar year immediately following the fiscal year in respect
of which the bonus is payable and, except as otherwise provided in Section 5.1.1
and Section 5.3.1, will only be paid if Executive remains continuously employed
by the Company through the actual bonus payment date.”

 

4.                                      Section 4.3 of the Employment Agreement
is hereby deleted and retitled “Intentionally Omitted.”

 

5.                                      Section 5.1.3 of the Employment
Agreement is hereby revised in its entirety to read as follows:

 

“payment equal to the Executive’s target annual bonus described in
Section 4.2.1, paid in twelve (12) substantially equal installments over a
twelve-month period and in accordance with the Company’s standard payroll
practices;”

 

6.                                      Section 5.2 of the Employment Agreement
is hereby revised in its entirety to read as follows:

 

“Termination Following a Change in Control.  If Executive’s employment by the
Company ceases due to a termination by the Company without Cause or a
resignation by Executive for Good Reason during the twelve (12) month period
immediately following the occurrence of a Change in Control (as defined below),
(i) all unvested restricted stock, stock options and other equity incentives
awarded to Executive by the Company will become immediately and automatically
fully vested and exercisable (as applicable), (ii) in lieu of the salary
continuation described in Section 5.1.2, the Executive shall receive 1.5 times
his Base Salary, paid in a lump sum; (iii) in lieu of the bonus described in
Section 5.1.3, the Executive shall receive 1.5 times his then-current target
annual bonus payable in a lump sum, and (iv) the COBRA continuation period
described in Section 5.1.5 will be eighteen (18) months in lieu of twelve (12)
months.

 

7.                                      Section 5.3.3 of the Employment
Agreement is hereby revised in its entirety to read as follows:

 

2

--------------------------------------------------------------------------------


 

“all unvested restricted stock, stock options and other equity incentives
awarded to Executive by the Company shall become fully vested;”

 

All terms of the Employment Agreement, except as expressly modified by this
letter agreement, are hereby acknowledged and ratified.

 

If you are in agreement with the terms of this letter agreement, please execute
and return a fully executed copy of this letter agreement to me.

 

 

 

Sincerely,

 

 

 

 

 

Collegium Pharmaceutical, Inc.

 

 

 

 

 

By:

/s/ Michael Heffernan

 

 

 

 

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

Intending to be legally bound,

 

 

agreed on this

 

 

4th day of June, 2018:

 

 

 

 

 

 

 

 

/s/ Joseph Ciaffoni

 

 

Joseph Ciaffoni

 

 

 

3

--------------------------------------------------------------------------------